JUDGE Saffold
delivered the opinion of the Court.
This was an action on the case by defendant, against ¡plaintiff in Error, for malicious prosecution. •
The declaration states that Cotton had maliciously caused Wilson to be arrested and recognized, &c. on a charge of perjury, and that he afterwards failed to prosecute, and deserted and abandoned the prosecution : that the prosecution was wholly ended and determined, and the plaintiff discharged therefrom before the commencement of this action. Verdict and judgment for Wilson.
Cotton here assigns as Error—That the declaration does not state the manner in which the prosecution was ended -and Wilson discharged.
It is true, the declaration does not state that the plaintiff was acquitted on trial on the indictment: that a nol. pros, was entered : that the grand Jury found “ not a true bill or that no indictment was preferredbut it states that the prosecutor abandoned the prosecution, that it was wholly ended, and the plaintiff discharged therefrom. After the verdict for the plaintiff, the only inference that can be drawn is, that Cotton failed to prosecute the charge r that no bill of indictment was sent to the grand jury : that Wilson was discharged from his recognizance,, and the prosecution thereby ended.
The case of Morgan against Hughes, (2 Term R. 225,) cited in behalf of the plaintiff in Error, was on a special demurrer. The declaration alleged only that the plaintiff had been discharged. The Court there lay stress on the omission of the averment that the prosecution was ended, and give a strong intimation that had that been shewn the declaration would have been good even on special demurrer. Here the declaration avers that the prosecution was wholly ended and determined, and the plaintiff discharged therefrom ; and there was a verdict for him on the general issue. 1 Saund. 228, 229.(a)(b) It is the unanimous opinion of the Court that the defect, if any, is cured by the verdict, and that the judgment be affirmed.